Name: Commission Regulation (EC) NoÃ 1257/2006 of 21 August 2006 approving amendments to the specification for a protected geographical indication listed in the register of protected designation of origin and protected geographical indications (Nocciola di Giffoni) (PGI)
 Type: Regulation
 Subject Matter: marketing;  agricultural structures and production;  plant product;  consumption;  Europe
 Date Published: nan

 22.8.2006 EN Official Journal of the European Union L 228/17 COMMISSION REGULATION (EC) No 1257/2006 of 21 August 2006 approving amendments to the specification for a protected geographical indication listed in the register of protected designation of origin and protected geographical indications (Nocciola di Giffoni) (PGI) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the second sentence of Article 9(2) thereof, Whereas: (1) Under Articles 9(2) and 17(2) of Regulation (EC) No 510/2006, the Commission has scrutinised the request from Italy for approval of amendments to the specification for the protected geographical indication Nocciola di Giffoni. (2) The aim of the application is to amend the specification in respect of the evidence that the agricultural products originate in the geographical area, the specific labelling rules and the requirements to be met under national provisions. (3) As regards the evidence that the agricultural products originate in the geographical area, the purpose of the amendments is to specify that, in addition to the requirement that plot registers be kept at the municipalities concerned, producers must keep production registers and declare the quantities produced. (4) As regards the specific labelling rules, the graphic symbol of the geographical indication in question has been modified and the specification henceforth states that this graphic symbol must be displayed on the labelling of the agricultural products concerned. (5) As regards the requirements to be met under national provisions, the references to implementing texts drawn up by the Campania region concerning the method of production and controls have been deleted. (6) The request for amendments has been scrutinised, and the amendments have been deemed to meet the requirements of Regulation (EC) No 510/2006 and to be of a minor nature. This is due to the fact that they do not affect the essential characteristics of the product and do not alter its link with the geographical area. (7) For the protected geographical indication, Nocciola di Giffoni, the amendments to the specification referred to in Article 4(2) of Regulation (EC) No 510/2006 should therefore be approved without following the procedure set out in Articles 6(2) and 7 of that Regulation. (8) The particulars referred to in Article 6(2) of Regulation (EC) No 510/2006 should also be published. Under Article 17(2) of that Regulation, this means publishing a summary of the specification drawn up in accordance with Commission Regulation (EC) No 383/2004 (2), HAS ADOPTED THIS REGULATION: Article 1 The specification for the geographical indication Nocciola di Giffoni is hereby amended in accordance with Annex I to this Regulation. Article 2 A summary of the main points of the specification is given in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 August 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ L 64, 2.3.2004, p. 16. ANNEX I The specification for the geographical indication Nocciola di Giffoni (Italy) is amended as follows: 1. in Article 4, the following texts are deleted:  The cultivation and agronomic techniques used must comply with the methods indicated by the competent authorities of the Campania Region.;  Within those limits, by way of a guide, the Campania Region shall set an average unit production level each year, taking account of seasonal developments and environmental growing conditions. 2. in Article 5,  the following: The Ministry of Agricultural, Food and Forestry Resources shall indicate the methods to be adopted for registration, for annual production declarations and for the corresponding certifications aimed at ensuring proper and appropriate monitoring of recognised production marketed annually under the geographical indication. is replaced by the following: Proof of origin shall also be provided through the keeping of production registers and the declaration in due time of the quantities produced.  the following is deleted: Appropriate technical conditions as described in Article 4 shall be maintained by the Campania Region. 3. in Article 7, the following: At the request of the producers concerned, a graphic symbol may be used in the labelling. This symbol shall correspond to the graphic image, including any reference colours, of the figurative or specific and unambiguous logo, which must always be used in conjunction with the geographical indication. The indication made in Italy  must also appear on batches intended for export. is replaced by: The labelling must display the distinctive symbol of the protected geographical indication, comprising an oval and the wording Nocciola di Giffoni . At the bottom, two stylised overlapping hazelnuts shall be depicted on the right, while the graphic symbol of the protected geographical indication, as illustrated below, shall appear on the left. ANNEX II SUMMARY COUNCIL REGULATION (EC) No 510/2006 NOCCIOLA DI GIFFONI (EC No: IT/117/1538/29.4.2004) PDO (..) PGI (X) This summary has been drawn up for information only. For full details, interested parties are invited to consult the full version of the product specification obtainable from the national authorities indicated in section 1 or from the European Commission (1). 1. Responsible department in the Member State: Name : Ministero delle Politiche Agricole e Forestali Dipartimento della QualitÃ dei Prodotti Agroalimentari e dei Servizi Address : Via XX Settembre, 20 I-00187 Rome Tel. : (39-06) 481 99 68 Fax : (39-06) 42 01 31 26 E-mail : qtc3@politicheagricole.it 2. Group: Name : Associazione produttori nocciole tonda di Giffoni Address : via A. Russomando, 9 I-84095 Giffoni Valle Piana (SA) Tel. : (39-089) 86 64 90 Fax : (39-089) 982 81 59 E-mail : info@tondadigiffoni.it Composition : Producers/processors (X) Other ( ) 3. Type of product: Class 1.6  Fruit, vegetables and cereals, fresh or processed. 4. Specification: (summary of requirements under Article 4(2)) 4.1. Name: Nocciola di Giffoni 4.2. Description: The indication Nocciola di Giffoni refers only to the fruit of biotypes corresponding to the hazelnut cultivar Tonda di Giffoni, which is produced in the geographical area defined in point 4.3. At the time of release for consumption, the Nocciola di Giffoni must display the following features: medium-sized, spheroidal nut measuring not less than 18 mm in shell, brown shell with darker streaks, spheroidal nut measuring not less than 13 mm when shelled, white firm flesh with a pleasant fragrance. 4.3. Geographical area: The production area comprises part of the province of Salerno, encompassing the following municipalities in full: Giffoni Valle Piana, Giffoni Sei Casali, San Cipriano Piacentino, Fisciano, Calvanico, Castiglione del Genovesi, Montecorvino Rovella; and parts of the following municipalities: Baronissi, Montecorvino Pugliano, Olevano sul Tusciano, San Mango Piemonte, Acerno. 4.4. Proof of origin: Hazel groves eligible for Nocciola di Giffoni production are entered in a register kept by the supervisory body, a copy of which is lodged with the municipalities located within the geographical area. Proof of origin is also provided through the keeping of production registers and the declaration in due time of the quantities produced. 4.5. Method of production: The environmental conditions for cultivating hazels intended for Nocciola di Giffoni production must be the traditional conditions of the region, i.e. they must be able to give the product its specific quality characteristics. The planting distance and the training and pruning methods must be those in general use; plants must not exceed a density of 660 per hectare and must be trained to a multi-stem shrub system or be pruned to an open-centre or shrub shape. Y-shape and hedge-shape pruning systems are also allowed, provided that the specific quality characteristics are maintained and the number of plants per hectare does not exceed 1 000. The maximum authorised yield is 40 quintals per hectare of specialised production. 4.6. Link: The requirements for the Nicciola di Giffoni relate to the environment and natural and human factors specific to the production area. In particular, the Nicciola di Giffoni is cultivated in a local biotope favouring the characteristics of the plant in conjunction with climate factors peculiar to the defined area, which is located in hazel-growing districts of Campania. This is a conducive environment for growing the Tonda di Giffoni variety since the soil, which is volcanic in nature and origin, offers the best conditions from a fertility point of view. 4.7. Inspection body: Name : IS.ME.CERT Address : Via G. Porzio, Centro direzionale Isola G/1 Scala C I-80143 Napoli Tel. : (39-081) 787 97 89 Fax : (39-081) 604 01 76. E-mail :  4.8. Labelling: The Nicciola di Giffoni must be marketed in sacks in the case of the product in the shell, and in sacks or boxes in the case of the shelled product. In all cases the wording Nicciola di Giffoni and Protected Geographical Indication and the relevant graphic symbol must appear on the packaging. 4.9. National requirements:  (1) European Commission, Directorate-General for Agriculture and Rural Development, Agricultural Product Quality Policy, B-1049 Brussels.